DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
In view of the Amendments to the Claims filed May 19, 2022, the rejection of claim 11 under 35 U.S.C. 112(a) previously presented in the Office Action sent November 19, 2021 has been withdrawn.
In view of the Amendments to the Claims filed May 19, 2022, the rejections of claims 1, 6, and 8-11 under 35 U.S.C. 103 previously presented in the Office Action sent November 19, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1, 6, and 8-11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “the metal oxide comprises an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi), and wherein, with respect to a total weight of the electroconductive paste, an amount of the oxide of tungsten is 0.1 to 0.3 wt% and an amount of the oxide of antimony is 0.1 to 0.4 wt%”.
The specification, as originally filed, does not evidence applicant had in possession an invention including the metal oxide comprising an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi), and wherein, with respect to a total weight of the electroconductive paste, an amount of the oxide of tungsten is 0.1 to 0.3 wt% and an amount of the oxide of antimony is 0.1 to 0.4 wt%.
The specification teaches a metal oxide wherein, with respect to a total weight of the electroconductive paste, an amount of the oxide of tungsten is 0.1 to 0.3 wt% and an amount of the oxide of antimony is 0.1 to 0.4 wt% (see [0007-0009] and Example 13-16, Table 1) but does not teach any embodiment when the oxide of tungsten is 0.1 to 0.3 wt% and the oxide of antimony is 0.1 to 0.4 wt% and the metal oxide also includes an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi). 
Furthermore, Table 1 does not disclose any paste containing an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi). The specification teaches using one or two metal oxides (see Table 1). Dependent claims are rejected for dependency.
Claim 11 requires an adhesion of 2.5 to 3.2 N when the metal oxide comprises “an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi)” (see claim 1).
The specification, as originally filed, does not evidence applicant had in possession an invention including a metal oxide comprising an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi) and having an adhesion of 2.5 to 3.2 N.
The specification does not teach any adhesion for a metal oxide comprising an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi).
Furthermore, Table 1 does not disclose any paste containing an oxide of tungsten (W), an oxide of antimony (Sb), an oxide of nickel (Ni), an oxide of copper (Cu), and an oxide of bismuth (Bi). The specification teaches using one or two metal oxides (see Table 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (U.S. Pub. No. 2018/0076343 A1).
With regard to claims 1, 6, and 10, Schulz et al. discloses an electroconductive paste for a solar cell electrode, the electroconductive paste comprising:
a metal powder (see Abstract teaching “Ag particles”);
a glass frit (see [0065] teaching “glass frit”);
a metal oxide (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bi, Te, Nb, Ta, Cr, Mo, W”);
an organic binder (see [0116-0117] teaching various organic binders); and
a solvent (see [0110-0111] teaching “one or more solvents”), wherein the metal oxide comprises
an oxide of tungsten (W) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bi, Te, Nb, Ta, Cr, Mo, W” and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected an oxide of W as the “one or more” metal oxides because Schulz et al. teaches an oxide of W as an appropriate metal oxide for the electroconductive paste), 
an oxide of antimony (Sb) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bi, Te, Nb, Ta, Cr, Mo, W” and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected an oxide of Sb as the “one or more” metal oxides because Schulz et al. teaches an oxide of Sb as an appropriate metal oxide for the electroconductive paste which can have one or more metal oxides),
an oxide of nickel (Ni) (see [0125] teaching increasing performance of the paste by adding to the paste “Ni…oxides thereof” and it would have been obvious to a person having ordinary skill in the art to have included the suggested nickel oxide because it would have provided for increased performance of the paste),
an oxide of copper (Cu) (see [0125] teaching increasing performance of the paste by adding to the paste “Cu…oxides thereof” and it would have been obvious to a person having ordinary skill in the art to have included the suggested copper oxide because it would have provided for increased performance of the paste), and
an oxide of bismuth (Bi) (see Abstract teaching “organic metal oxide comprising a metal M; wherein the metal M is one or more selected from the group consisting of the following: Se, Ge, Pb, As, Sb, Bi, Te, Nb, Ta, Cr, Mo, W” and it would have been obvious to a person having ordinary skill in the art at the time of the invention to have selected an oxide of Bi as the “one or more” metal oxides because Schulz et al. teaches an oxide of Bi as an appropriate metal oxide for the electroconductive paste which can have one or more metal oxides).

Schulz et al. does not teach wherein a weight ratio of the oxide of tungsten to the oxide of antimony is 1:1 to 5 and wherein with respect to the total weight of the electroconductive paste, an amount of the oxide of tungsten is 0.1 to 0.3 wt%, or 0.1, and an amount of the oxide of antimony is 0.2 to 0.4 wt%.
However, the weigh percent of the particular metal oxide in the electroconductive paste is a result effective variable which can be selected to improve the properties of the resultant solar cell and improve cell efficiency and open circuit voltage (see [0073]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the weight percent of the cited oxide of tungsten and optimized the weight percent of the cited oxide of antimony in the paste of Schulz et al., as modified above, and arrive at the claimed ranges of relative weight percent through routine experimentation (see MPEP 2144.05); especially since it would have led to improving the properties of the resultant solar cell and improving cell efficiency and open circuit voltage. 
With regard to claim 8, independent claim 1 is obvious over Schulz et al. under 35 U.S.C. 103 as discussed above. Schulz et al. teaches wherein
with respect to a total weight of the electroconductive paste, the amount of the glass frit is 2.5 to 3.1 wt% (see [0076] teaching “about 0.1 to about 6 wt.%” which is cited to read on the claimed “2.5 to 3.1 wt% “ because it includes values within the claimed range of 2.5 to 3.1).
With regard to claim 9, independent claim 1 is obvious over Schulz et al. under 35 U.S.C. 103 as discussed above. Schulz et al. teaches a solar cell, comprising:
a front electrode on a substrate (103 depicted in Fig. 1 as on substrate 101); and
a back electrode under the substrate (104 depicted in Fig. 1 as under substrate 101), wherein
the front electrode is produced by applying the electroconductive paste of claim 1, followed by drying and firing (see [0132-0135]).
With regard to claim 11, dependent claim 10 is obvious over Schulz et al. under 35 U.S.C. 103 as discussed above. Schulz et al., as modified above, is cited to read on the limitations of claim 11 because the cited electroconductive paste includes all of the claimed structural elements of claim 1 and therefore necessarily be structurally capable of the intended use of claim 11, otherwise an essential part of the invention is missing from the claims

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive.
Applicant notes that the range disclosed in Schultz et al. is very broad, citing 0.01 to 9 wt%. 
However, Schultz et al. also teaches a much narrower range of which is preferable and from 0.1 to 2 wt% (see [0023]). Also see Table 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        May 24, 2022